Citation Nr: 1528801	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  14-19 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to death pension benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The Veteran served on active duty from October 1951 to December 1952.  The Veteran died in May 2006; the appellant is his surviving spouse.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  Jurisdiction over the case was subsequently returned to the VA Regional Office in Montgomery, Alabama.

In her May 2014 VA Form 9, the appellant requested a Board central office hearing.  The requested hearing was scheduled for May 2015, and she failed to appear.  Neither the appellant nor her representative has requested that the hearing be rescheduled.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant's 2010, 2011, and 2012 annual countable income exceeded the allowable VA income limit for entitlement to death pension for those years.  

2.  The appellant has not provided income and expense information for subsequent years.  



CONCLUSION OF LAW

The criteria for death pension benefits have not been met. 38 U.S.C.A. §§ 1521, 1541 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 
38 C.F.R. § 3.159(b).  

The appellant was provided a VCAA notice letter in November 2010 addressing her death pension benefits claim.  

Here, because the Board relies on income and expense figures supplied by the appellant and the application of the law to the undisputed facts regarding the appellant's income and expenses is dispositive of the claim, no further discussion of VA's duties to notify and assist is necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); VAOPGCPREC 5-2004 (June 23, 2004).

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Death pension is available to the surviving spouse of a veteran because of a nonservice-connected death, as long as the veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1521(j), 1541 (West 2014); 38 C.F.R. §§ 3.3(b)(4) , 3.23(a)(5), (d)(5) (2014).

In order to receive benefits, a claimant must meet the net worth requirements found in 38 C.F.R. § 3.274 and not have an annual income in excess of the maximum annual pension rate (MAPR) as specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1502 , 1521(j); 38 C.F.R. §§ 3.3(a), 3.23, 3.274. 

In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503 ; 38 C.F.R. § 3.271.  In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a);  38 C.F.R. § 3.271(a).  Benefits from the Social Security Administration (SSA) are not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income.  Paid medical expenses in excess of five percent of the applicable MAPR may be deducted from an individual's income for the same 12-month period. 38 C.F.R. § 3.272(g)(2)(iii) .

Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  See 38 C.F.R. 
§ 3.271(a)(1) (2014).  Nonrecurring income (income received on a one-time basis), such as the surviving spouse benefit for the month of the Veteran's death, will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  See 38 C.F.R. § 3.271(a)(3) (2014).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable. See 38 C.F.R. § 3.273(c) (2014).

For the purpose of determining initial entitlement, or for resuming payments on an award that was previously discontinued, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by twelve. See 38 C.F.R. § 3.273(a) (2014).  In essence VA subtracts the total amount of countable income in one year, less excluded income, from the MAPR for that year.  Then, if a positive amount remains, the rest is divided by twelve to determine the monthly death pension benefit.  When a change in the MAPR occurs, VA repeats the calculation with the new MAPR as the starting amount.  See 38 C.F.R. 
§ 3.273(b)(1) (2014).  When a change in income occurs, the MAPR will be reduced by the new annualized income effective on the date that the increased income began.  See 38 C.F.R. § 3.273(b)(2) (2014).

Analysis

Historically, the appellant submitted an initial claim for death pension benefits in June 2006.  The RO in a January 2007 survivor pension award letter found that while the appellant initially qualified for death pension, her income exceeded the pension limit as of June 1, 2007.  Deducted burial expenses as well as medical expenses initially brought the appellant's income below the income limit, but that limit was exceeded following the year after the Veteran's death, in the absence of the deductible burial expenses.  

The appellant submitted the current claim for death pension benefits in January 2010.  In Improved Pension Eligibility Verification Reports she submitted in January 2010 and December 2010, the appellant reported that she is a single widow without dependents, and that her sole income is from Social Security retirement benefits, which in January 2010 she reported as $1,081 monthly and in December 2010 she reported as $1,090 monthly.  She listed no other income, and in her VA Form 9 submitted in May 2014 she confirmed that she had no other source of income.  

Attached to her notice of disagreement submitted in April 2012, she provided a Social Security statement reflecting her Social Security retirement benefit and deductions for Medicare Parts B and D premiums, effective January 2012.  It reflects that her gross monthly Social Security payment was $1,144.00, but that following these Medicare deductions her monthly benefit was $1,076.70.  

Thus, in January 2010 she reported gross countable annual income of $12,972.00; in December 2010 she reported gross countable annual income of $13,080.00; and the Social Security statement reflected gross annual income of $13,728 effective from January 2012.  While the intervals for the annualized sums based on self-reported income are not entirely clear, the fact that the income is solely from Social Security retirement clarifies that annual gross income does not vary significantly from these figures, and there is no indication that they will have been reduced in their amounts in subsequent years.  The appellant has not indicated any subsequent reduction in gross income from these figures.   

Based on these gross income figures, the appellant's income is in excess of the maximum allowed for VA death pension benefits.  The Maximum Allowable Pension Rate (MAPR)for a single surviving spouse without dependents, from which income is subtracted dollar-for-dollar, was $7,933 effective December 1, 2009; unchanged effective December 1, 2010; $8,219 effective December 1, 2011; $8,359 effective December 1, 2012; $8,485 effective December 1, 2013; and $8,630 effective December 1, 2014.  

In submitted reports and statements received in January 2010, December 2010, and August 2011, she reported her medical expenses.  In December 2010 she provided her "projected" medical expenses for the year from January 2010 through January 2011 of $262 for medicines and $472 for medical care.  In the other submissions, she reported $305.82 paid for prescriptions from January 2010 through January 2011, $218.78 paid for prescriptions from January 2011 through December 2011, and $113.79 paid for prescriptions from April 2011 through April 2012.  The submitted Social Security statement reflects annualized expenses for Medicare premium deductions of approximately $807.60 for the year beginning January 2012 (which would be increased slightly due to any Medicare premium increase during that year).  

Deductions for the total of these medical expenses for each year which exceed five percent of the maximum allowable income limit (five percent of $7,933, or $396.65, for the year beginning December 1, 2009; five percent of the same figure, and hence still $396.65, for the year beginning December 1, 2010; five percent of $8,219, or $410.95, for the year beginning December 1, 2011), would still not bring the appellant's income for years 2010, 2011, or 2012 below the maximum allowable income limit to meet income eligibility requirements for death pension benefits for these years.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3(b)(4), 3.23(a), (b), (d)(5).  

The appellant has not provided medical expenses for subsequent years, and hence the Board has no basis for concluding that in subsequent years medical expenses have been sufficient to bring the appellant's countable income below the maximum allowable income limit.  

Accordingly, this appeal must be denied.




ORDER

Entitlement to death pension benefits is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


